Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims Status
Claim 21, 28 and 35 is pending and have been rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 22-27, 29-34 and 36-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 and 15 of U.S. Patent No. 10,979,314. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar subject matter, such as adjusting and/or balancing the SLA attributes in order to prioritize the SLA attributes.

Instant Application 16/256668
US Patent No. 10,979,314
                               Claim 21         A method for dynamic inter-cloud placement of virtual network functions ("VNFs") in a slice path, comprising:           providing a graphical user interface ("GUI") that displays on a user device; selection on the GUI for a first slice from among a plurality of slices available on a network;          displaying, on the GUI, first and second fields for selecting service level agreement ("SLA") attributes for the slice selection;         receiving, using the first and second fields of the GUI, selections of first and second SLA attributes;         receiving, on the GUI, a balancing selection that controls how to prioritize the first and second SLA attributes relative to one another in choosing a slice path for the first slice; and          provisioning VNFs for the first slice at clouds of a chosen slice path, wherein the chosen slice path is selected from among the candidate slice paths based on performance metrics corresponding to the prioritized first and second SLA attributes.
  A method for dynamic inter-cloud placement of virtual network functions ("VNFs") in a slice path, comprising:        receiving a graphical user interface ("GUI selection that adjusts relative weights of [[a]] first and second service level agreement ("SLA") attributes, wherein the first and second SLA attributes differ from one another and correspond to a same slice;          determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds;          ranking the candidate slice paths based on performance metrics and a load for each [[the]] candidate slice path,          wherein the load for the candidate slice path is based on load values of the clouds for that candidate slice path,            wherein the performance metrics for the candidate slice path correspond to the first and second SLA attributes, and            wherein the performance metrics are weighted according to the adjusted relative weights of the first and second SLA attributes; and           instantiating the VNFs at the clouds specified by a top ranked slice path.

        A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for dynamically placing virtual network functions ("VNFs") in a slice, the stages comprising:           providing a graphical user interface ("GUI") that displays on a user device; -4-Docket No. F033.02.C1 Application No. 17/226,167            receiving a slice selection on the GUI for a first slice from among a plurality of slices available on a network;            receiving, using first and second fields of the GUI, selections of first and second service level agreement ("SLA") attributes, wherein the SLA attributes govern which performance metrics to evaluate in deciding a slice path for the first slice;            receiving, on the GUI, a balancing selection that controls how to prioritize performance metrics corresponding to the first and second SLA attributes, relative to one another; and              provisioning VNFs for the first slice at clouds of a chosen slice path, wherein the chosen slice path is selected from among the candidate slice paths based on the performance metrics.

        

        A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for dynamically placing virtual network functions ("VNFs") in a slice, the stages comprising:          receiving a graphical user interface ("GUI selection that adjusts relative weights of first and second service level agreement ("SLA") attributes, wherein the first and second SLA attributes differ from one another and correspond to a same slice;         determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds;         ranking the candidate slice paths based on performance metrics and a load for each candidate slice path,          wherein the load for the candidate slice path is based on load values of the clouds of that candidate slice path,          wherein the performance metrics for the candidate slice path correspond to the first and second SLA attributes, and           wherein the performance metrics are weighted according to the adjusted relative weights of the first and second SLA attributes; and          instantiating the VNFs at the clouds specified by a top ranked slice path.

         A system for dynamically placing virtual network functions ("VNFs") in a slice, the stages comprising:         a non-transitory, computer-readable medium containing instructions; and         at least one processor that executes the instructions to perform stages comprising:          receiving a slice selection on the GUI for a first slice from among a plurality of slices available on a network;          receiving, using first and second fields of the GUI, selections of first and second service level agreement ("SLA") attributes, wherein the SLA attributes-6-Docket No. F033.02.C1 Application No. 17/226,167govern which corresponding performance metrics to evaluate in choosing a slice path for the first slice;          receiving, on the GUI, a balancing selection that controls how to prioritize performance metrics corresponding to the first and second SLA attributes, relative to one another; and          provisioning VNFs for the first slice at clouds of a chosen slice path, wherein the chosen slice path is selected from among the candidate slice paths based on the performance metrics.

        A system for dynamically placing virtual network functions ("VNFs") in a slice, comprising:          a non-transitory, computer-readable medium containing instructions; and           at least one processor that executes the instructions to perform stages comprising:           receiving a graphical user interface ("GUI selection that adjusts relative weights of first and second service level agreement ("SLA") attributes, wherein the first and second SLA attributes differ from one another and correspond to a same slice;           determining candidate slice paths relative to an edge cloud, wherein the candidate slice paths include different combinations of VNFs to clouds;          ranking the candidate slice paths based on performance metrics and a load for each candidate slice path, wherein the load for the candidate slice path is based on load values of the clouds of that candidate slice path,           wherein the performance metrics for the candidate slice path correspond to the first and second SLA attributes, and 6Application No. 16/256,668 Attorney Docket No. F033.02         wherein the performance metrics are weighted according to the adjusted relative weights of the first and second SLA attributes; and the VNFs at the clouds specified by a top ranked slice path.




Conclusion
The prior art made of record and not listed upon is considered pertinent to applicant’s disclosure. This includes: 
U.S. Publication 2016/0154660, which describes multiple service level metrics is ranked based on the importance to the user. 	U.S. Publication 2018/0316615, which describes software-defined system that enables features such as separation of control plane and user plane for carrying signaling traffic and data traffic and network slicing.
U.S. Publication 2018/0152958, which describes a radio communication network, in particular a 5G radio network, with multi threshold based SLA (Service Level Agreement) monitoring for radio resource management (RRM).
U.S. Publication 2015/0326448, which describes virtual network functions, associated with providing network services to service locations.
U.S. Publication 2016/0261495, which describes routing a network function chain.
U.S. Publication 2016/0132798, which describes service-level agreement analysis. 	U.S. Publication 2015/0326451, which describes network-as-a- service architecture.
U.S. Publication 2020/0221346, which describes management device and method for controllingend-to-end in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANIA M PENA-SANTANA/Examiner, Art Unit 2457